 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   STEVEN BOOTH and LOUISE BOOTH,                        CASE NO. 1:12-CV-0171 AWI GSA
 9                          Plaintiffs                     ORDER RE: MOTION TO LIFT STAY
                                                           AND TO DISMISS
10                  v.
11   MICHAEL SCOTT IOANE, ACACIA
     CORPORATE MANAGEMENT, LLC, et
12   al.,
13                          Defendants                     (Doc. 128)
14

15          Plaintiffs Vincent Steven and Louise Q. Booth are a married couple who file joint tax
16   returns. The Booths owned three parcels of property (the “Subject Properties”) in Bakersfield,
17   CA. The Booths met Defendant Michael Scott Ioane and began taking his advice on how to
18   reduce/evade their income tax liabilities. In 1996, the Booths transferred ownership of the Subject
19   Properties to various trusts, the beneficiaries of which were the Booths’ children. In 1999, Cross-
20   Defendant United States made tax assessments against the Booths for deficiencies in the tax years
21   1995-1997. In 2005, the Subject Properties were further transferred to Defendants Acacia
22   Corporate Management, LLC and Ioane, in an alleged attempt to put it out of the reach of the
23   United States. On December 22, 2005, the United States filed a tax lien on the Subject Properties
24   specifically on the basis that Ioane and Acacia were nominees/alter egos of the Booths.
25          The Booths filed this suit against Ioane and Acacia, seeking to quiet title to the Subject
26   Properties. Ioane and Acacia filed a cross claim against the Booths and the United States, also
27   seeking to quiet title on the Subject Properties. Doc. 1. Ownership over the Subject Properties is
28   the subject of three civil cases in the Eastern District of California; the present case is one of those
 1   three. In 2013, a bench trial was held in Civ. Case No. 09-1689. The court found the United
 2   States’ tax liens attached to the Subject Properties and that Ioane and Acacia (among other
 3   entities) had no legal interest in the Subject Properties. Civ. Case No. 09-1689, Doc. 212. Ioane
 4   and Acacia appealed that ruling. This case was stayed, pending resolution of appeal in Civ. Case
 5   No. 09-1689. Doc. 112. The Ninth Circuit affirmed the judgment. Civ. Case No. 09-1689, Doc.
 6   289. The Subject Properties were sold at public auction on July 18, 2018. On January 25, 2019,
 7   the sale of the properties were judicially confirmed and the proceeds from the sale were
 8   distributed. Civ. Case No. 09-1689, Doc. 317.
 9          In this case, the United States has made a motion to lift the stay and for dismissal due to
10   mootness. Doc. 226. There is no longer any controversy over ownership of the Subject Properties.
11   This case is moot.
12          The United States’ motion to lift stay is GRANTED. The United States’ motion to dismiss
13   is GRANTED.
14
     IT IS SO ORDERED.
15

16   Dated: March 25, 2019
                                                 SENIOR DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
